Exhibit 10.2

 

July 23, 2019

 

 [logo.jpg]

 

Chris Caulson

____________

____________

 

Dear Chris:

 

As we have discussed, Envision Solar International (the "Company") has decided
to end your at-will employment. This letter sets forth the terms of the
Separation Agreement (the "Agreement") that the Company is offering to you to
aid in your employment transition.

 

1.Separation. Your last day of work with the Company and your employment
termination date will be on or before August 15, 2019 (the "Separation Date").

 

2.Accrued Salary and Vacation. On the Separation Date the Company will pay you
all accrued salary, and all accrued and unused vacation earned through the
Separation Date, subject to all required payroll deductions and withholdings.
You are entitled to these payments regardless of whether or not you sign this
Agreement.

 

3.Separation Payment. The Company will make a Separation Payment to you in the
amount of $82,500.00 in the form of a lump sum, less standard payroll deductions
and withholdings. To be eligible to receive the Separation Payment, you must
sign and return this Agreement to the Company within twenty-one (21) calendar
days from the date listed above. The Company will pay you the Separation Payment
on the Separation Date, provided that you have returned all Company property as
specified in Paragraph 7 and have not revoked your acceptance of this Agreement
pursuant to 17.c. below.

 

4.Health Insurance. This provision applies only if you have been covered under
the Company's health insurance plan, if any. To the extent provided by the
federal COBRA law or, if applicable, state insurance laws, and by the Company's
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense. Later, you may be able to
convert to an individual policy through the provider of the Company's health
insurance. You will be provided with a separate notice describing your rights
and obligations under COBRA.

 

5.Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you are not entitled to and will not receive, in
connection with your employment with the Company, any additional compensation,
benefits or severance after the Separation Date. Thus, for any Company sponsored
employee benefits not referenced in this Agreement, you will be treated as a
terminated employee effective on your Separation Date.

 

6.Expense Reimbursement. You agree that no later than ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

 

 

 

 1 

 

 



7.Return of Company Property. You agree to immediately return to the Company all
Company documents (and all copies thereof) and other Company property in your
possession or control, including, but not limited to, Company files, notes,
drawings, memoranda, records, business plans and forecasts, reports, proposals,
personnel information, financial information, specifications, computer-recorded
information, tangible property (laptop computer, cell phone, PDA, etc.), entry
cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information on
or before the Separation Date. If you have used any non-Company computer, hard
drive, portable flash drive, server, cellular telephone, iPhone, Blackberry,
PDA, or e-mail system to receive, store, review, prepare or transmit any Company
confidential or proprietary data, materials or information, you agree to
immediately provide the Company with a computer-useable copy of such information
and then permanently delete and expunge such Company confidential or proprietary
information from those systems. You further agree to provide the Company access
to such systems as requested to verify that the necessary copying and/or
deletion is completed. By executing and returning this Separation Agreement you
are certifying that you have complied with your obligation herein to immediately
return all Company documents and information regardless of where you have
maintained such Company property. Your compliance with the terms of this
Paragraph is a condition precedent to your eligibility to receive the Separation
Payment.

 

8.Post-Employment Restrictions. You acknowledge your continuing obligation to
refrain from disclosing or using, for yourself or another, any of the Company's
proprietary trade secret information.

 

9.Unemployment Benefits. After the Separation Date, you may apply for
unemployment benefits. Whether you receive benefits will be determined by the
State Employment Development Department.

 

10.Job References. You should direct any job reference inquiries to Desmond
Wheatley. In response to any such inquiries, the Company will provide only the
position you held and the dates of employment. The Company will confirm your
salary in response to any such inquiry only if you submit a written
authorization to the Company authorizing it to disclose such information.

 

11. Non-disparagement. You agree not to disparage the Company, or its officers,
directors, employees, shareholders or agents, in any manner likely to be harmful
to them or their business, business reputation or personal reputation; provided
that you may respond accurately and fully to any question, inquiry or request
for information when required by legal process. The Company, or its officers and
directors, agrees not to disparage you in any manner likely to be harmful to you
or your business, business reputation or personal reputation; provided that the
Company may respond accurately and fully to any question, inquiry or request for
information when required by legal process.

 

12.Release of All Claims. Except as otherwise set forth in this Agreement, you
hereby release, acquit and forever discharge the Company and its owners,
officers, directors, employees, agents, independent contractors, members,
executors, partners, joint venturers, administrators, parent, subsidiaries,
assigns, associates, affiliates, and attorneys, as well as all persons or
companies acting by, under, through or in concert with any of them (the
"Released Parties"), of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys' fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, events, acts or conduct at any time prior to
and including the execution date of this Agreement, including but not limited
to: all such claims and demands directly or indirectly arising out of or in any
way connected with your• employment with the Company or the termination of that
employment; claims or demands related to salary, vacation, fringe benefits,
expense reimbursements, separation pay, or any other form of compensation;
claims pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended;
the federal Americans with Disabilities Act of 1990; the federal Employee
Retirement Income Security Act of 1974, as amended; the federal Family and
Medical Leave Act, as amended (the "FMLA"); the federal Age Discrimination in
Employment Act; the federal Older Workers Benefit Protection Act; the Lilly
Ledbetter Fair Pay Act; the California Fair Employment and Housing Act, as
amended; the California Family Rights Act, as amended; the California Fair Pay
Act; the California Labor Code; tort law; contract law; wrongful discharge;
discrimination; harassment; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing. This Release does not
prohibit you from participating in an Equal Employment Opportunity Commission
("EEOC") or other federal, state or local administrative agency investigation or
proceeding. However, you agree to waive your right to monetary or other recovery
should any claim be pursued with the EEOC or administrative agency on your
behalf arising out of or related to your employment with and/or separation from
the Company. In addition, this Release shall not be construed in any way to
waive any rights or benefits that may not be waived pursuant to applicable law.

 

 

 



 2 

 

 

13. Except as otherwise set forth in this Agreement, the Company hereby
releases, acquits and forever discharges you (the "Released Parties"), of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys' fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
my employment with the Company or the termination of that employment; claims or
demands related to salary, vacation, fringe benefits, expense reimbursements,
separation pay, or any other form of compensation; claims pursuant to any
federal, state or local law, statute, or cause of action; the California Labor
Code; tort law; contract law; wrongful discharge; discrimination; harassment;
fraud; defamation; and breach of the implied covenant of good faith and fair
dealing. This Release does not prohibit you from participating in a federal,
state or local administrative agency investigation or proceeding. However, you
agree to waive your right to monetary or other recovery should any claim be
pursued with the EEOC or administrative agency on your behalf arising out of or
related to your employment with and/or separation from the Company. In addition,
this Release shall not be construed in any way to waive any rights or benefits
that may not be waived pursuant to applicable law.

 

14.No Actions or Claims. You represent that you do not have pending, and will
not file, in your name any charges, complaints, grievances, arbitrations,
lawsuits, or claims against the Released Parties, with any local, state or
federal agency, union or court.

 

15.Employee Affirmations. You affirm, to the extent applicable, that as of the
execution by you of this Agreement you have otherwise been paid all wages and
benefits due by the Company; you have no outstanding requests for copies of
personnel, payroll, or other employment documents from the Company; you were not
denied a requested leave or a requested reasonable accommodation and/or were
advised why any request for reasonable accommodation was not available or would
create an undue hardship; and you have no known workplace injuries or
occupational diseases for which you have not previously filed a claim for
workers' compensation benefits.

 

16.Waiver. In granting the release herein, you understand that this Agreement
includes a release of all claims known or unknown. In giving this release, which
includes claims which may be unknown to you at present, you acknowledge that you
have read and understand Section 1542 of the California Civil Code which reads
as follows: "A general release does not extend to claims which the creditor or
releasing party does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." You hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to the release of any unknown or
unsuspected claims you may have against the Released Parties.

 

17.Voluntary Agreement. You understand, represent, and agree as follows:

 

a.In exchange for executing this Agreement, you will receive a separate,
mutually agreed, consideration beyond that which you were otherwise entitled to
under Employer's policy or applicable law.

 

b.By signing this Agreement, you are waiving, among other rights, all claims and
rights under the Age Discrimination in Employment Act ("ADEA") and the Older
Workers' Benefit Protection Act ("OWBPA"), 29 U.S.C. §621, et seq. Accordingly,
you have twenty one (21) days to consider this Agreement, but need not take the
full twenty one (21) day period if you do not wish to do so. If you sign this
Agreement before the expiration of the twenty-one (21) day period, you
acknowledge that you did so voluntarily.

 

c.You have seven (7) days to revoke your waiver under the ADEA and OWBPA after
signing this Agreement. For your revocation to be effective, you must give
written notice of your revocation to the Company (addressed to the attention of
Desmond Wheatley) prior to the expiration of the seven (7) day period. If you
submit such revocation, you will not be paid the Separation Payment provided for
under Section 3 above.

 

d.By the terms contained herein, you have been encouraged and given the
opportunity to consult with an attorney of your choice prior to signing this
Agreement.

 

 

 



 3 

 

 

e.You have carefully read and fully understand all of the provisions of this
Agreement, including the legal and binding effect of the Agreement, and the
exchange of benefits and promises herein.

 

f.You understand and agree that the Company's obligation to perform under this
Agreement is conditioned upon your performance of all agreements, releases and
covenants to the Company.

 

g.You are entering into this Agreement voluntarily and of your own free will and
intend to be legally bound by the Agreement.

 

18.Miscellaneous. This Agreement constitutes the complete, final and exclusive
embodiment of the entire agreement between you and the Company with regard to
the subject matters discussed herein. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, and your and its heirs, successors and assigns. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of California.

 

19.Compliance with IRC Section 409A. To the extent IRC Section 409A should apply
to the payment made under this Agreement, in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by you on account of non-compliance with Section
409A.

 

If this Agreement is acceptable to you, please sign below and return the
original to me.

 

We wish you good luck in your future endeavors.

 

Sincerely,

 

 

By: /s/ Desmond Wheatley

       Desmond Wheatley, CEO

 

 

 

 



 4 

 

 



ACKNOWLEDGEMENT AND ACCEPTANCE

 

I have read and hereby acknowledge and accept the terms of the Separation
Agreement stated above.

 

 



Signature: /s/ Chris Caulson Date: 7/27/19

 

Printed Name: Chris Caulson

 

 

 

 

 

 

 

 

 



 5 

 

